Citation Nr: 0722269	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from September 1997 to May 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in No. Little 
Rock, Arkansas, which granted the veteran an increased 
disability rating of 10 percent for chronic sinusitis with 
allergic rhinitis, effective September 29, 2004.


FINDING OF FACT

The veteran's chronic sinusitis with allergic rhinitis is 
manifested by three or more incapacitating episodes per year, 
characterized by sinus pressure, tenderness, nasal discharge, 
and headaches, requiring prolonged treatment with 
antibiotics. 


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for 
maxillary sinusitis are met.  38 U.S.C.A. §§ 1155, 5103,  
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97,  
Diagnostic Code 6513 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a sinusitis disability.  In 
this context, the Board notes that a substantially complete 
application was received in September 2004.  The AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist in October 2004.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Therefore the Board finds 
that the veteran was not prejudiced thereby. The letter 
containing the appropriate VCAA notice was issued prior to 
the March 2005 unfavorable AOJ decision that is the basis of 
this appeal.  Therefore the notice is timely and satisfied 
the timing requirements of Pelegrini, as well as the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  The claims folder contains 
reports of private and VA post service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his service-connected 
chronic sinusitis with allergic rhinitis.  The ratings are 
assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).  That Code section evaluates chronic maxillary 
sinusitis under the General Rating Formula for Sinusitis 
(General Rating Formula).  

According to the General Rating Formula, a sinusitis 
disability warrants a 10 percent rating when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note following the General Rating 
Formula defines an incapacitating episode as one that 
requires bed rest and treatment by a physician.

The next higher-30 percent-disability rating is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

After reviewing the evidence of record throughout the rating 
period on appeal, the Board finds that the veteran's 
disability warrants an increased rating of 30 percent for his 
service-connected chronic sinusitis and allergic rhinitis.  
The medical records from September 2004 through November 
2005, indicate that the veteran had at least 5 physician 
visits regarding his chronic sinusitis and allergic rhinitis 
and affiliated allergies.  He additionally has been taking 
Claritin daily, and desensitizing injections from twice a 
week to once every three weeks, and had to seek steroid 
injection to aid his ability to breathe in October 2005.  In 
April 2006 the veteran also reported taking Flonase, 
Singulair and Allegra.  

In addition, at his April 2006 Travel Board hearing the 
veteran indicated that he sought medication from colleague 
physicians which is why his medical evidence appears more 
sparse than his condition reflects.  The veteran also stated 
that on three occurrences in October 2005, in November 2005 
and once a few months thereafter, he was prescribed bed rest 
and thirty days of various antibiotics (Bactrim, Cefuroxime, 
etc.) indicating at least three incapacitating incidents in 
only a few months.  He also stated that prior to October 2005 
he sought Zithromax 2-3 times a year.  Similarly at his 
November 2005 annual review with private physician J.M.I. the 
veteran indicated 3 - 4 sinus infections over the past year.
Based on the above, the veteran's sinusitis more nearly 
approximates the criteria for a 30 percent rating on the 
general rating formula for sinusitis, for the period on 
appeal.  However, the evidence of record does not support the 
next higher-50 percent-evaluation.

Indeed to be entitled to a 50 percent rating under the 
General Rating Formula, the veteran must have chronic 
osteomyelitis following radical surgery, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeat surgeries.

The veteran has not, however, undergone surgery for his 
sinusitis.  Thus, the maximum 50 percent rating, which only 
compensates for results after repeat surgeries or a radical 
surgery, is inapplicable.  A 30 percent rating, and no 
higher, is warranted by the evidence.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

ORDER

An evaluation of 30 percent for the veteran's chronic 
sinusitis and allergic rhinitis is granted, subject to 
regulations applicable to the payment of monetary benefits.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


